Case 5:18-cr-00258-EJD Document 170-3 Filed 10/31/19 Page 1 of 2




                     EXHIBIT C
                                          Case 5:18-cr-00258-EJD Document 170-3 Filed 10/31/19 Page 2 of 2


Produced without Slip-Sheet/Redactions                          6,858
Intentionally Withheld/Technical Issue Slip-Sheets              4,586
Redactions                                                        944

Overall Total                                                  12,388


                                                                  FDA Productions 005-013

                                                                            Redactions
                                                                               8%




                            Intentionally Withheld/Technical
                                    Issue Slip-Sheets                                                                                   Produced without Slip-
                                          37%                                                                                             Sheet/Redactions
                                                                                                                                                55%




                                   Produced without Slip-Sheet/Redactions          Intentionally Withheld/Technical Issue Slip-Sheets         Redactions
